UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4084


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS DEWAYNE JONES, a/k/a LB, a/k/a Pounds, a/k/a Marcus
Dwayne Jones,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:10-cr-00524-CMC-1)


Submitted:   January 30, 2012              Decided:   February 17, 2012


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janis   Richardson   Hall,   Greenville,  South   Carolina,  for
Appellant.   Robert Frank Daley, Jr., Assistant United States
Attorney, James Chris Leventis, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus DeWayne Jones pled guilty pursuant to a plea

agreement and was sentenced to 324 months in prison for one

count of conspiracy to possess with intent to distribute and to

distribute 500 grams or more of cocaine and five grams or more

of    cocaine   base,    in    violation        of   21    U.S.C.A.   §§ 841(a)(1),

841(b)(1)(A), 846 (West 1999 & Supp. 2011).                         Counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that he has reviewed “both the facts and legal issues

of this case” and is of the opinion “that there are no legal

issues that were not properly raised or disposed of by the trial

[c]ourt” and “no grounds for an appeal[.]”                    Counsel nonetheless

suggests that the district court erred in determining the drug

weight    to    attribute      to   Jones       because     inadequate      proof   was

offered to support the district court’s calculation.

            Jones has filed an extensive pro se supplemental brief

in which he raises several issues, including alleging that:                         (1)

the    Government      did    not   establish        a    factual   basis    for    his

offense; (2) his guilty plea was based on counsel’s erroneous

advice;   and    (3)    the   district      court     erred   in    calculating     his




                                            2
Guidelines       range. *        The      Government          has   declined           to    file     a

responsive brief.           Finding no error, we affirm.

            First,          we      reject             Jones’       challenges              to      the

voluntariness of his guilty plea.                         Prior to accepting a guilty

plea, a trial court, through colloquy with the defendant, must

inform    the     defendant         of,      and       determine      that       the    defendant

understands the nature of, the charges to which the plea is

offered,    any    mandatory         minimum           penalty,     the     maximum         possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.            Fed. R. Crim. P. 11(b).                        “In reviewing the

adequacy of compliance with Rule 11, this Court should accord

deference    to     the     trial      court’s          decision      as    to    how       best     to

conduct    the     mandated       colloquy             with   the   defendant.”                  United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

            Because         Jones      did    not       move    the    district         court        to

withdraw his guilty plea, any errors in the Rule 11 hearing are

reviewed for plain error.                  United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                    “To establish plain error, [Jones]

must show that an error occurred, that the error was plain, and

that the error affected his substantial rights.”                                 United States

v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                                  Even if Jones


     *
       We have considered all of the arguments raised in Jones’
pro se supplemental brief and conclude they lack merit.



                                                   3
satisfies these requirements, we retain discretion to correct

the    error,       which    we     should      not    exercise          unless      the    error

seriously affects the fairness, integrity or public reputation

of judicial proceedings.             Id.

            A review of the record reveals that the district court

complied with Rule 11’s requirements, ensuring that Jones’ plea

was knowing and voluntary, that he understood the rights he was

giving up by pleading guilty and the sentence he faced, and that

he committed the offense to which he pled guilty.                                 Accordingly,

we discern no error in the district court’s acceptance of Jones’

guilty plea as knowing and voluntary.

            We       also    find    no     error     in    Jones’       sentence.         After

United    States       v.    Booker,      543     U.S.     220    (2005),       we    review    a

sentence    for        reasonableness,          using       an    abuse     of       discretion

standard of review.               Gall v. United States, 552 U.S. 38, 51

(2007).     The first step in this review requires the court to

ensure     that       the    district        court         committed       no     significant

procedural error.            United States v. Evans, 526 F.3d 155, 160-61

(4th     Cir.       2008).        Procedural          errors      include       “failing       to

calculate       (or     improperly        calculating)           the   Guidelines          range,

treating the Guidelines as mandatory, failing to consider the

[18    U.S.C.A.        § 3553(a)     (West      2000       &     Supp.    2011)]       factors,

selecting       a     sentence      based    on     clearly        erroneous         facts,    or

failing to adequately explain the chosen sentence — including an

                                                4
explanation for any deviation from the Guidelines range.”                              Gall,

552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court, [this court] review[s] for abuse of discretion” and will

reverse    unless       the    court      can       conclude     “that    the     error    was

harmless.”          United States v. Lynn, 592 F.3d 572, 576 (4th Cir.

2010).         If,    and     only    if,       this     court    finds     the     sentence

procedurally reasonable can the court consider the substantive

reasonableness         of     the    sentence        imposed.        United       States   v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).

               We    discern    no    procedural         or    substantive        sentencing

error by the district court.                    Most notably, a review of Jones’

sentencing hearing establishes that the district court correctly

attributed him with a total offense level of thirty-eight based

on   evidence        presented       at   sentencing         establishing       that   Jones

should    be    held    accountable          for      more    than    4.5   kilograms       of

cocaine    base.              See     U.S.          Sentencing       Guidelines        Manual

§ 2D1.1(c)(1)         (2010)    (providing           a   level   thirty-eight        offense

level for offense involving 4.5 kilograms or more of cocaine

base).    In conjunction with Jones’ criminal history category of

IV, and after the district court granted Jones’ motion for a

variant sentence, Jones’ Guidelines range was reduced to 324 to

405 months in prison.

                                                5
               After       affording      counsel        an    adequate       opportunity        to

argue   regarding           an   appropriate          sentence       under     the    § 3553(a)

factors,       and     giving       Jones    an       opportunity       to    allocute,         the

district court sentenced Jones to 324 months in prison based on

several enumerated factors.                   The district court’s explanation

for Jones’ sentence allows for sufficient appellate review.                                     See

Carter, 564 F.3d at 328 (“[T]he district court must state in

open    court        the     particular           reasons       supporting         its     chosen

sentence” and “set forth enough to satisfy the appellate court

that    [it]     has       considered       the       parties’      arguments        and   has    a

reasoned    basis          for   exercising        [its]      own    legal    decisionmaking

authority”) (internal quotation marks omitted).                                Having failed

to rebut the presumption this court affords within-Guidelines

sentences, we find that Jones’ 324-month sentence is reasonable.

See United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

               We have examined the entire record in accordance with

our    obligations          under    Anders       and    have       found     no   meritorious

issues for appeal.               Accordingly, we affirm the district court’s

judgment.        This court requires that counsel inform Jones, in

writing,    of       the    right    to     petition       the      Supreme    Court       of   the

United States for further review.                             If Jones requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                              Counsel's motion must

                                                  6
state that a copy thereof was served on Jones.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       7